Citation Nr: 0828608	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The December 2006 statement of the case addressed the matters 
of service connection for post-traumatic stress disorder 
(PTSD), bilateral hearing loss, and tinnitus.  In his January 
2007 substantive appeal, the veteran specifically limited his 
appeal to the PTSD and tinnitus issues.  In November 2007, 
the RO granted service connection for PTSD.  Consequently, 
the only issue remaining on appeal is that listed on the 
title page of this action.

The record shows that the veteran requested a Board hearing 
on his January 2007 substantive appeal.  In May 2007, he 
requested a hearing before a Decision Review Officer in lieu 
of a Board hearing.  In November 2007, the representative 
withdrew all requests by the veteran for a hearing.


FINDING OF FACT

The veteran's tinnitus originated in service.


CONCLUSION OF LAW

The veteran's tinnitus is due to a disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO, 
in a March 2006 correspondence, advised the veteran of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he developed tinnitus as a result 
of acoustic trauma experienced in service, including during 
combat operations.  Service personnel records show that he 
served as a medical specialist with the 5th Special Forces 
Group stationed in Vietnam.  His awards and decorations 
include the Purple Heart and the Bronze Star Medal.  In a 
January 2007 statement, the veteran indicated that he had 
suffered tinnitus since leaving Vietnam.

The service medical records are silent for any reference to 
tinnitus.

Private and VA treatment records on file covering the period 
from January 2002 to July 2007 show that in September 2005 
the veteran reported experiencing constant bilateral tinnitus 
for 30 years; he indicated that he experienced service noise 
exposure without the use of hearing protection.

At an October 2006 VA examination, the veteran reported that 
he had served in the military as a medical advisor, during 
which time he did not use hearing protection.  He explained 
that he did use hearing protection after service.  His 
current complaints included experiencing a ringing noise in 
both ears for which he did not report a specific onset, but 
did note that it had been longstanding.  The examiner noted 
that service medical records documented normal hearing in 
both ears.  The examiner also noted the absence of any 
documentation of tinnitus complaints during service or within 
"a reasonable time" after service.  The examiner concluded 
that it was unlikely the veteran's tinnitus was related to 
noise trauma in service.

On file is a January 2006 statement by Dr. C. Hergesheimer, 
who indicates that he had treated the veteran since January 
2002, and that the veteran's moderate hearing loss could be 
attributed at least in part to the noise trauma he suffered 
while in service training and during combat.

Given the veteran's receipt of the Purple Heart in 
particular, the Board finds that the veteran engaged in 
combat in service, and accepts that he experienced acoustic 
trauma therein.  See generally, 38 U.S.C.A. § 1154(b) (West 
2002).

Although the service medical records are silent for any 
reference to tinnitus, the veteran indicates that he has 
experienced ringing in his ears since leaving Vietnam.  The 
Board notes that he is certainly competent to observe 
symptoms such as ringing in his ears in service and 
thereafter.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  More importantly, service personnel records show 
that he was medically trained in service, and is competent to 
actually diagnose the ringing in his ears as tinnitus.  Given 
his medical training, and the absence of any persuasive 
indicia that his recollection of symptoms is faulty, the 
Board finds his statements as to experiencing tinnitus 
symptoms since returning from Vietnam up to the present to be 
both credible and competent evidence in support of his claim.

The October 2006 VA examiner concluded it was unlikely that 
the veteran's tinnitus is etiologically related to service.  
His opinion was apparently based on the veteran's failure to 
affirmatively declare the precise date of onset.  The 
examiner did not, however, take into account the statements 
by the veteran in the claims file concerning the service 
onset of the disorder.  Nor did the examiner consider the 
veteran's account of continuity of symptoms since service.  
For those reasons, the Board finds that the October 2006 
examiner's opinion is deficient.

Given the veteran's competent and credible account of 
experiencing tinnitus in service and in the ensuing years, 
the Board finds that the evidence is at least in equipoise.  
Consequently, service connection is warranted for tinnitus.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


